DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 and 22-25 in the reply filed on August 4, 2021 is acknowledged.
Claims 9-21 are withdrawn from consideration as being directed to a non-elected invention. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 8 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 63-012697.
Claim 1 recites antioxidant oil and fat composition with a water content of 0.5 to 18 wt % comprising an aqueous phase containing a water-soluble antioxidant in an amount of 2.5 to 65 wt %, and further containing a carbohydrate in an amount such that the aqueous phase has a total water-soluble solids content of 18 to 79 wt %, wherein 1 to 38 wt % of the aqueous phase is dispersed in an oil phase.
JP 63-012697 describes, as a specific embodiment, an antioxidant fat or oil composition containing 10 wt% (39.9 wt% x 0.25) of water (i.e., falling within the claimed amount of 0.5 to 18%), which contains, in a water phase, 20 wt% (10 wt% relative to 50 wt% of the water phase) of a water-soluble antioxidant (phytic acid) (i.e., falling within the claimed amount of 2.5 to 65wt%), and further contains, in the water phase, reduced maltose and 80 wt% (10 + 0.1 + 39.9 x 0.75 wt% relative to 50 wt% 
The fat or oil composition differs from the claimed invention in that the water-soluble solids in the water phase is 80 wt%. However, it would have been obvious to optimize the amount and ratios of ingredients based on the level of emulsification and antioxidant protection needed (see last 4 paragraphs of page 2).

Claim 2 recites that the oil phase contains at least one oil-soluble emulsifier selected from polyglycerol condensed ricinoleates, sugar esters, glycerol fatty acid esters, or lecithins, in an amount that is 0.7 to 9 times the weight amount of the water.
JP 63-012697 teaches that emulsifiers such as polyglycerin condensation triricinolate (i.e., a polyglycerol condensed ricinoleates) can be used. JP 63-012697 does not teach how much emulsifier is used relative to water.  However, an emulsifier is a substance that stabilizes an oil and water emulsions.  It would have been obvious to vary the amount of emulsifier relative to water based on the level of stability needed.  

Claim 8 recites that the carbohydrate is at least one member selected from sugar alcohols, glucose, sucrose, dextrins, maltose, or oligosaccharides.
As to claim 8, Example 2 shows that liquid sugar in the form of maltose can be used (pg. 3, Example 2). 

Claim 22 recites that unsaturated fatty acid-containing oil and fat composition contains 0.1 to 100 wt % of the antioxidant according to claim 1. 

As to claims 22-23, JP 63-012697 is cited for the reasons noted above. 
As the claimed unsaturated fatty acid-containing oil and fat composition comprises up to 100% of the antioxidant, it would have been obvious to provide a composition made up entirely of the antioxidant oil and fat composition. 

Claims 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 63-012697  as applied to claims 1-2, 8 and 22-23  above, and further in view of Marcuse, Antioxidative Effect of Amino Acids, vol. 186, pg. 886-pg. 887, 1990 (MARCUSE). 

Claim 3 recites that the water-soluble antioxidant is at least one member selected from vitamin C, an amino acid, or catechin.
Claim 4 recites that the water-soluble antioxidant is at least one member selected from vitamin C, an amino acid, or catechin.
Claim 5 recites that the amino acid is at least one member selected from glycine, glutamic acid, alanine, proline, lysine, tryptophan, methionine, valine, serine, histidine, isoleucine, leucine, phenylalanine, arginine, threonine, cysteine, aspartic acid, glutamine, or asparagine.
Claim 6 recites that the amino acid is at least one member selected from glycine, glutamic acid, alanine, proline, lysine, tryptophan, methionine, valine, serine, histidine, isoleucine, leucine, phenylalanine, arginine, threonine, cysteine, aspartic acid, glutamine, or asparagine.
As to claims 3-6, JP 63-012697 is silent as to adding amino acids. 
However, MARCUSE teaches   AMINO-ACIDS are often mentioned as synergistic antioxidants. Their mechanism of enhancing the effect of primary antioxidants can be explained in different ways: by 
	Thus, it would have been obvious to one skilled in the art to combine MARCUSE with JP 63-012697 by adding amino acids to the antioxidant composition, as MARCUSE teaches that amino acids having a synergistic antioxidant effect with tocopherol. 

Claim 7 recites that the carbohydrate is at least one member selected from sugar alcohols, glucose, sucrose, dextrins, maltose, or oligosaccharides.
As to claim 7, JP 63-012697  shows in Example 2 that liquid sugar in the form of maltose can be used (pg. 3, Example 2). 

Claims 24-25  is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 63-012697  as applied to claims 1-2, 8 and 22-23 above, and further in view of EP 1 564 278 (DOISAKI). 
Claim 24 recites that the unsaturated fatty acid-containing oil and fat composition comprises DHA and EPA in a total amount of 0.1 to 60 wt %.
Claim 25 recites that the unsaturated fatty acid-containing oil and fat composition comprises DHA and EPA in a total amount of 0.1 to 60 wt %.
As to claims 24 and 25, JP 63-012697 describes, as a specific embodiment, an antioxidant fat or oil composition containing 10 wt% (39.9 wt% x 0.25) of water (i.e., falling within the claimed amount of 0.5 to 18%), which contains, in a water phase, 20 wt% (10 wt% relative to 50 wt% of the water phase) of 
JP63-012697 is silent as to using DHA or EPA. 
DOISAKI teaches that is desirable to use DHA and/or EPA as an the oil composition as improved stability can be found [0014]-[0016].  
Thus, it would have been obvious to one skilled in the art use DHA and EPA in oil composition above as they are found to provide improved oxidative stability. Additionally, as to the amounts, it would have been obvious to optimize the amount and ratios of ingredients based on the level of emulsification and antioxidant protection needed (see last 4 paragraphs of page 2).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP A DUBOIS/               Examiner, Art Unit 1791                                                                                                                                                                                         
/DONALD R SPAMER/               Primary Examiner, Art Unit 1799